Amendment No. 1

to

Share Charge Agreement

 

THIS AMENDMENT NO. 1 TO SHARE CHARGE AGREEMENT (this “Amendment”) is entered
into this 6th day of December, 2011, by Wayfast Holdings Limited, a British
Virgin Islands corporation (the “Chargor”) in favor of 天津乔博信道股权投资基金合伙企业(有限合伙)
(Tianjin Cube Xindao Equity Investment Fund Partnership (LLP));
天津乔博信德股权投资基金合伙企业(有限合伙) (Tianjin Cube Xinde Equity Investment Fund Partnership
(LLP)); 天津乔博信仁股权投资基金合伙企业(有限合伙) (Tianjin Cube Xinren Equity Investment Fund
Partnership (LLP)); and 天津乔博信艺股权投资基金合伙企业(有限合伙) (Tianjin Cube Xinyi Equity
Investment Fund Partnership (LLP)) as pledgees with respect to the Shares (as
defined below) (with their successors in such capacity, collectively the
“Lenders” or “Chargors” and individually, a “Lender” or “Chargor”).

 

RECITALS

 

WHEREAS, Xian Xinxing Real Estate Development Co., Ltd. (西安新兴房地产开发有限公司) (the
“Obligor”), as Borrower and the wholly-owned subsidiary of the Chargor and the
Lenders are direct and indirect parties to various Loan Agreements and certain
agreements related thereto dated on or about January 27, 2011 (as amended,
restated, or otherwise modified from time to time, the “Loan Agreements”)
involving the Lenders separately entrusting China Construction Bank Co. Ltd.
(Shanxi Branch) (中国建设银行股份有限公司陕西省分行) to provide a loan of approximately
RMB200,000,000 (Two Hundred Million Renminbi Yuan) in aggregate amount to the
Obligor (the “Secured Indebtedness”);

 

WHEREAS, the Chargor and the Lenders are parties to that certain share charge
agreement dated on or about January 26, 2011 (the “Share Charge Agreement”);

 

 

WHEREAS, the Chargor, the Lenders and the Obligor wish to extend the Loan
Agreement for an additional six (6) months with the new maturity date being July
27, 2012;

 

WHEREAS, in order to extend the Loan Agreement and subject to Clause 1.1 Section
2.6 below, it is necessary to extend the Share Charge Agreement up to the date
that the Secured Indebtedness (such Secured Indebtedness including 100% of the
RMB200 million loan principal, plus any accrued and unpaid interest charges and
all related penalties and contractual liabilities (if any)) are settled in full
by the Obligor and/or the Chargor (the “Extension”);

 

WHEREAS, the Chargor, the Lenders, and the Obligor desire to amend the Share
Charge Agreement upon the terms and conditions more fully set forth herein in
order to effect the Extension.

 

AGREEMENT

 

NOW, THEREFORE, in consideration of the premises and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto agree as follows:

1. Amendment to Share Charge Agreement.

1.1 Section 2.6. Discharge. Section 2.6 of the Share Charge Agreement is amended
to add the following subsection:

“Unless otherwise terminated earlier pursuant to other provisions hereunder or
extended by amendment hereto, this Deed shall expire on the date that the
Secured Indebtedness (such Secured Indebtedness including 100% of the RMB200
million loan principal, plus any accrued and unpaid interest charges and all
penalties and contractual liabilities (if any)) are settled in full by the
Obligor and/or the Chargor).”

 

2. Miscellaneous

2.1 This Amendment is prepared in accordance with Section 18.5 of the Share
Charge Agreement. This Amendment is supplemental to the Share Charge Agreement
and shall be construed as a part thereof. In the event of any conflict between
the terms of this Amendment and the terms of the Share Charge Agreement the
terms of this Amendment shall prevail and be binding upon the parties hereto.
Save and except as amended, supplemented and restated by (or in conflict with
the terms of) this Amendment, all provisions of the Share Charge Agreement shall
remain unchanged and the Share Charge Agreement shall continue in full force and
effect and shall be binding upon the parties hereto.

 

[Signature page to follow] 

 



 

 



 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment No. 1 to the
Share Charge Agreement to be duly executed by their respective authorized
officers as of the day and year first above written.

 

CHARGOR

 

WAYFAST HOLDINGS LIMITED

 

By: /s/ Authorized Individual

Name: Authorized Individual
Title: Authorized Individual

 

OBLIGOR

 

Xian Xinxing Real Estate Development Co., Ltd.

(Chinese translation: 西安新兴房地产开发有限公司)

 

By: /s/ Authorized Individual

Name: Authorized Individual
Title: Authorized Individual

 

CHARGEES

 

Tianjin Cube Xindao Equity Investment Fund Partnership (LLP)

(Chinese Translation: 天津乔博信道股权投资基金合伙企业(有限合伙))

 

By: /s/ Authorized Individual

Name: Authorized Individual
Title: Authorized Individual

 

Tianjin Cube Xinde Equity Investment Fund Partnership (LLP)

(Chinese Translation: 天津乔博信德股权投资基金合伙企业(有限合伙))

 

By: /s/ Authorized Individual

Name: Authorized Individual
Title: Authorized Individual

 

Tianjin Cube Xinren Equity Investment Fund Partnership (LLP)

(Chinese Translation: 天津乔博信仁股权投资基金合伙企业(有限合伙))

 

By: /s/ Authorized Individual

Name: Authorized Individual
Title: Authorized Individual

 

Tianjin Cube Xinyi Equity Investment Fund Partnership (LLP)

(Chinese Translation: 天津乔博信艺股权投资基金合伙企业(有限合伙))

 

By: /s/ Authorized Individual

Name: Authorized Individual
Title: Authorized Individual

 



 

 

 

